          Case 1:19-cr-00862-VEC Document 209 Filed 09/11/20
                                                        USDC Page
                                                             SDNY1 of 1
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
                                                                           DOC #:
UNITED STATES DISTRICT COURT                                               DATE FILED: 09/11/2020
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA                                       :
                                                                :        19-CR-862(VEC)
                 -against-                                      :
                                                                :            ORDER
 CHRISTOPHER RODRIGUEZ,                                         :
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS the Defendant, Mr. Rodriguez, has mailed a letter to the Court;

        WHEREAS in light of the substantial amount of personal information contained in the

letter the Court has filed it under seal; and

        WHEREAS the Court has shared this letter with the Government and Defense counsel

via e-mail;

        IT IS HEREBY ORDERED THAT Defense counsel inform the Court by no later than

Friday, September 18, 2020, whether Defendant is seeking any relief from the Court.


SO ORDERED.

Dated: September 11, 2020
      New York, NY
                                                                    ______________________________
                                                                          VALERIE CAPRONI
                                                                          United States District Judge
